               Case 2:19-cr-00130-RAJ Document 23 Filed 04/21/20 Page 1 of 2




 1                                                                   HON. RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                     )   No. CR19-130-RAJ
 7                                                 )
                     Plaintiff,                    )
 8                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
 9                                                 )   PRETRIAL MOTIONS DEADLINE
     CHRISTOPHER S. NEWCOMBE,                      )
10                                                 )
                     Defendant.                    )
11                                                 )
12          THE COURT has considered the unopposed motion of the parties to continue

13   the trial date and pretrial motions deadline and finds that:

14          (a) taking into account the exercise of due diligence, a failure to grant a

15   continuance in this case would deny counsel for the defendant the reasonable time

16   necessary for effective preparation due to current COVID-19 pandemic that is affecting

17   court proceedings and the ability for counsel to meet with the defendant in person, as

18   set forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial under the current circumstances of the

23   COVID-19 outbreak and in accordance with our district’s General Order; and

24          (d) the case is sufficiently complex that it is unreasonable to expect adequate

25   preparation for pretrial proceedings or the trial itself within the current trial schedule, as

26   set forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                     1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ) - 1                                         (206) 553-1100
               Case 2:19-cr-00130-RAJ Document 23 Filed 04/21/20 Page 2 of 2




 1          (e) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedy trial, as
 3   set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (f) the additional time requested between the current trial date of May 18, 2020,
 5   and the new trial date is necessary to provide counsel for the defendant the reasonable
 6   time necessary to prepare for trial, meet in person with his client, considering all of the
 7   facts set forth above; and
 8          (g) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the Defendant’s Unopposed Motion to
11   Continue Trial Date and Pretrial Motions Deadline (Dkt. #21) is GRANTED. The trial
12   date in this matter shall be continued to from May 18, 2020 to August 3, 2020. All
13   pretrial motions, including motions in limine, shall be filed no later than June 15, 2020.
14          IT IS FURTHER ORDERED that the period of delay from the date of this order
15   to the new trial date of August 3, 2020, is excludable time pursuant to 18 U.S.C. §§
16   3161(h)(7)(A) and (h)(7)(B)(iv).
17
18          DATED this 21st day of April, 2020.
19
20
                                                       A
                                                       The Honorable Richard A. Jones
21
                                                       United States District Judge
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL AND                                   1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                       Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ) - 2                                       (206) 553-1100
